Citation Nr: 0108644	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability, 
claimed as a cold injury residual. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active service from December 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for a left foot 
disability.  A notice of disagreement was received in January 
1999, a statement of the case was issued in June 1999, and a 
substantive appeal was received in September 1999.  

The veteran testified at a February 2001 hearing before the 
undersigned Board Member sitting at the RO.  During the 
hearing, the veteran raised the new issue of entitlement to 
service connection for right foot disability.  Further, the 
representative pointed out that the veteran had claimed 
bilateral leg disability in his October 1998 claim.  However, 
it does not appear that the RO has adjudicated such issue.  
Accordingly, the issues of entitlement to service connection 
for right foot disability and for bilateral leg disability 
are hereby referred to the RO.  


REMAND

The veteran contends that he currently suffers from a left 
foot disability as a residual of injuries sustained as a 
result of exposure to cold during combat in the Korean War.

In evaluating the veteran's claim, the Board first notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to obtain VA or private medical 
records, or provide for an examination or medical opinion 
when necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the veteran served in the Korean War 
and was awarded the Combat Infantry Badge.  Service medical 
records (SMRs) have not been located and it appears they were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Although a search of alternative sources 
located a Surgeon General report, it did not refer to any 
treatment of the left foot.  

Although the record shows that the veteran was seen at a VA 
clinic for pain affecting the feet in November 1998, it does 
not appear that he has undergone a VA examination of his left 
foot.  Such an examination would appear to be mandated in a 
case such as this under the newly enacted Veterans Claims 
Assistance Act of 2000. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any additional pertinent 
VA and private medical records. 

2.  The veteran should be scheduled for 
special VA cold injury examination to 
ascertain the nature and etiology of any 
currently diagnosed left foot disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special tests and studies should be 
accomplished.  After examining the 
veteran and conducting a detailed review 
of the claims file, and taking into 
consideration the fact that the veteran 
was exposed to cold during service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed left foot disability 
is related to cold injury in service. 

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for a 
left foot disability, claimed as a cold 
injury residual, should be granted.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran, address 
a matter of medical complexity, and to comply with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



